UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANDRÉS MARTÍNEZ,
                                 Plaintiff,
                                                            1:19-CV-10420 (CM)
                     -against-
                                                                  ORDER
 ROBERT F. CUNNINGHAM, et al.,
                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order and judgment dated December 16, 2019, and entered the next day, the Court

dismissed this action without prejudice as duplicative of Martínez v. Cunningham, ECF 1:19-CV-

10517 (CM), which is pending in this Court. On February 10, 2020, the Court received a letter

from Plaintiff that is dated February 4, 2020. (ECF 5.) In his letter, Plaintiff challenges the

Court’s decision to dismiss this action. The Court construes Plaintiff’s letter as a motion brought

under Rule 60(b) of the Federal Rules of Civil Procedure in which Plaintiff seeks relief from the

Court’s December 16, 2019 order and judgment. For the reasons set forth below, the Court denies

Plaintiff’s Rule 60(b) motion.

                                              DISCUSSION

       Under Rule 60(b), a party may seek relief from a district court’s order or judgment for the

following reasons:

           (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
           evidence that, with reasonable diligence, could not have been discovered in
           time to move for a new trial under Rule 59(b); (3) fraud (whether previously
           called intrinsic or extrinsic), misrepresentation, or other misconduct of an
           opposing party; (4) the judgment is void; (5) the judgment has been satisfied,
           released, or discharged; it is based on an earlier judgment that has been
            reversed or vacated; or applying it prospectively is no longer equitable; or
            (6) any other reason justifying relief.

Fed. R. Civ. P. 60(b).

        Under a liberal interpretation of the motion, Plaintiff has failed to allege any facts

showing that any of the grounds listed in the first five clauses of Rule 60(b) applies. Accordingly,

to the extent that Plaintiff seeks relief under Rule 60(b)(1)-(5), the Court denies that relief.

        “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.

Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)) (alteration in original, internal quotation

marks omitted). A person seeking Rule 60(b)(6) relief must show both that his motion was filed

within a “reasonable time” and that “extraordinary circumstances [exist] to warrant relief.” Old

Republic Ins. Co. v. Pac. Fin. Servs. of Am., Inc., 301 F.3d 54, 59 (2d Cir. 2002) (internal

quotation marks and citation omitted).

        Plaintiff has failed to allege any facts demonstrating that extraordinary circumstances

exist to warrant relief under Rule 60(b)(6). See Ackermann v. United States, 340 U.S. 193, 199-

202 (1950). Thus, to the extent that Plaintiff seeks relief under Rule 60(b)(6), the Court denies

that relief as well.

                                          CONCLUSION

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket. The Court construes Plaintiff’s letter (ECF 5) as a motion brought under

Rule 60(b) of the Federal Rules of Civil Procedure, and the Court denies that motion.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that “a


                                                   2
defendant’s good faith in [a criminal] case [is] demonstrated when he seeks appellate review of

any issue not frivolous”).

SO ORDERED.

 Dated:   March 10, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                                3
